Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/762657 
    
        
            
                                
            
        
    

Parent Data15762657, filed 03/23/2018 is a national stage entry of PCT/GB2016/052970, International Filing Date: 09/23/2016 claims foreign priority to 1516905.5, filed 09/24/2015.


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 


Non-Final Office Action after RCE

Claims 1-5, 8, 12-14, 19, 20, 52-57, 65, 66 are pending. 
Amendments filed on 12/29/2020 were entered.
Claims 1-5, 12-14, 19-20 and 66 were examined.
Claims 8, 52-57 and 65 were withdrawn from consideration as non-elected invention. 
No claim is allowed. 


Election of Invention

Election of Species

Applicants provisionally elected a species gefitinib as inhibitor and disease to be treated is amyotrophic lateral sclerosis (ALS).Claims 1-5, 12-14, 19, and 66 were examined to the extent of elected species.  The search was not extended to other species or combinations.   
Gefitinib (ZD1839)

Gefitinib (ZD1839; Trade name Iressa) Gefitinib is an anilinoquinazoline compound with the chemical name 4-quinazolinamine, N-(3-chloro-4-flurophenyl)-7-methoxy-6-[3-(4-morpholinyl) propoxy]. It has the molecular formula C22H24ClFN4O3. 

ALS (amyotrophic lateral sclerosis)

ALS (amyotrophic lateral sclerosis), also known as Lou Gehrig’s disease. There is no cure or effective treatment for ALS, a progressive neuromuscular disease caused by deterioration of motor neurons in the brain and spinal cord. Individuals living with the disease experience progressive paralysis, including the muscles involved in breathing and swallowing. 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/24/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.  All the references provided were considered.  The foreign language references were considered where the English translation of the document or abstract was provided.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Rejections Withdrawn

Claims 1-5, 12-14, 19-20, 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph on record is withdrawn.  Applicants amended the claim and deleted “prevention”. 


Response to Remarks
Applicants response filed on 12/29/2020 is acknowledged.  Amendments in claims were entered.   Claims 1-5, 12-14, 19, 66 were examined.   Applicant’s arguments were fully considered but were found persuasive in-part.   In regards to obviousness rejection Applicants arguments were found persuasive therefore it is withdrawn.   In regards to written description rejection, Applicants arguments were fully considered but were not found persuasive.  Previous rejection over prevention withdrawn because prevention was removed from the claims by amendments.   New written description now addresses other issues, not the prevention.  Applicants have no possession of invention as in claims 1-5, 12-14, 19 and 66 written description rejection under 35 U.S.C. § 112(a) was made.
It is known that Amyotrophic lateral sclerosis (ALS) is a fatal neurodegenerative disease that causes progressive paralysis due to motor neuron death.  
Applicants arguments in regards to obviousness rejection was fully considered because prior teaches a composition which would have been obvious to one skilled in the art at the time the invention was filed for the reasons and motivation provided by the prior art. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In example 2 the effect of gefitinib on epidermal growth factor receptor (EGFR) signaling in an in vitro model of ALS. Is described.  This example describes the effect of Gefitinib on motor neuron survival in an in vitro model of ALS. [0122]. Specification concludes that the toxic nature of amyotrophic lateral sclerosis (ALS) patient-derived astrocytes, as revealed by decreased motor neuron survival in ALS astrocyte/motor neuron co-cultures, is reduced by gefitinib and inhibit the EGFR and IRAK 1 by gefitinib. [0130].   The inhibition of epidermal growth factor receptor (EGFR) signaling by gefitinib is expected to delay the effects of amyotrophic lateral sclerosis (ALS) but no showing if the ALS disease can be treated.  Therefore, Applicants disclosure does not describe the treatment of ALS as claimed because inhibition of epidermal growth factor receptor (EGFR) signaling is expected to delay the progression and symptoms of the disease but not the treatment and prevention and extension of the life. 
The specification does not describe a reasonably representative disclosure of the claimed invention how the amyotrophic lateral sclerosis (ALS) can be treated by inhibiting EGFR signalling where the inhibitor is gefitinib as claimed.

In regards to obviousness rejection, Applicants arguments were fully considered but were not found persuasive.   Since new references were added, the arguments do not fully apply.  These references teach that gefitinib inhibits epidermal growth factor receptor (EGFR) signals and can be useful for delaying the progression and symptoms amyotrophic lateral sclerosis (ALS).  However, it is important to note that Le Pichon et al teaches EGFR inhibitor erlotinib delays disease progression but does not extend survival in the SOD! Mouse Model of amyotrophic lateral sclerosis (ALS). It teaches epidermal growth factor receptor (EGFR) inhibitor erlotinib delays disease progression but does not extend survival in the SOD! Mouse Model of ALS. Niu et al teaches gefitinib as EGFR inhibitor.
Elected Invention

Previously, Applicants provisionally elected group I, claims 1-23, 65 and 66 with traverse.  Applicants provisionally elect a species Gefitinib as inhibitor and disease to be treated is Amyotrophic Lateral Sclerosis (ALS).  Restriction was made final.  Amendments in claims are entered. Claims 1-5, 12-14, and 19, and 66 were examined to the extent of elected species as was also mentioned in previous office action. The search was not extended to other species or combinations.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 12-14, 19 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply:
Specification does not describe treatment for a method of treating a neurodegenerative disease comprising inhibiting EGFR signaling, and inhibiting MyD88-dependent TLR/IL-R1 signaling, in the central nervous system of a subject in need of such treatment, wherein the inhibitor is gefitinib and the disease is amyotrophic lateral sclerosis (ALS) as claimed.   
Example 2 - Effect of Gefitinib in an in vitro model of ALS
This example describes the effect of Gefitinib on motor neuron survival in an in vitro model of ALS. This model uses human fibroblast-derived astrocytes and mouse Hb9-GFP+ motor neurons in co-culture. 
Specification describes that results, plotted in Figure 3, show that gefitinib promotes a dose-dependent increase in motor neuron survival in co-cultures from three different patients, suggesting that gefitinib will have beneficial effects in patients with ALS. (Results in example 2).  Specification describes that it was concluded from these results that the toxic nature of ALS patient-derived astrocytes, as revealed by decreased motor neuron survival in ALS astrocyte/motor neuron cocultures, is reduced by gefitinib. Although not wishing to be bound by theory, these results are consistent with inhibition of the EGFR and IRAK 1 by gefitinib. Such inhibition is expected to inhibit the generation of Myddosome-driven NFkB, thereby protecting motor neurons. (Conclusion, example 2).
Examples 1 and 3 does not describe treatment of ALS.  Fig. 1 which shows EGFR Signalling.  Figure 2 shows a schematic illustration of TLR/IL-1R signalling.
Figure 3 shows the effect of gefitinib in an in vitro model in which Astrocytes derived from fibroblasts of three different ALS patients (ALS1, ALS2, and ALS3) were co-cultured with mouse motor neutrons. 
Figure 4 shows that gefitinib can enter the CNS in a therapeutically effective amount to achieve this therapeutic effect compared with 3 other compounds.  It shows gefitinib in blood, brain and ratio in brain/blood.

Felix Meissner et al. (PNAS, July 20, 2010 107 (29) 13046-13050; https://doi.org/10.1073/pnas.1002396107, Mutant superoxide dismutase 1-induced IL-1β accelerates ALS pathogenesis)
 )   
 Mutant superoxide dismutase 1-induced IL-1β accelerates ALS pathogenesis


    PNG
    media_image1.png
    630
    974
    media_image1.png
    Greyscale


There is no evidence or description in the specification that gefitinib will treat ALS as claimed.  In the case when there is no treatment available and is known yet, substantial description and evidence is needed so that a person skilled in the art would understand how to make and use the invention.  
There were many pathways for ALS were published which are briefly described as follows:
(1) Meissner et al which teaches (PNAS July 20, 2010 107 (29) 13046-13050; https://doi.org/10.1073/pnas.1002396107, 892), Meissner et al teaches ALS is a fatal motor neuron disease of adult onset. Neuroinflammation contributes to ALS disease progression; however, the inflammatory trigger remains unclear. We report that ALS–linked mutant superoxide dismutase 1 (SOD1) activates caspase-1 and IL-1β in microglia. Cytoplasmic accumulation of mutant SOD1 was sensed by an ASC containing inflammasome and antagonized by autophagy, limiting caspase-1–mediated inflammation. Notably, mutant SOD1 induced IL-1β correlated with amyloid-like misfolding and was independent of dismutase activity. Deficiency in caspase-1 or IL-1β or treatment with recombinant IL-1 receptor antagonist (IL-1RA) extended the lifespan of G93A-SOD1 transgenic mice and attenuated inflammatory pathology. These findings identify microglial IL-1β as a causative event of neuroinflammation and suggest IL-1 as a potential therapeutic target in ALS. (See the entire document especially abstract).

(2) Sheng Chen et al (2013-Amyotrophic lateral sclerosis (ALS), attached with this office action) discloses about the difficulties to find treatment for ALS.  Amyotrophic lateral sclerosis (ALS) is a progressive neurodegenerative disorder involving both upper motor neurons (UMN) and lower motor neurons (LMN).  Enormous research has been done in the past few decades in unveiling the genetics of ALS, successfully identifying at least fifteen candidate genes associated with familial and sporadic ALS.  Numerous studies attempting to define the pathogenesis of ALS have identified several plausible determinants and molecular pathways leading to motor neuron degeneration, which include oxidative stress, glutamate excitotoxicity, apoptosis, abnormal neurofilament function, protein misfolding and subsequent aggregation, impairment of RNA processing, defects in axonal transport, changes in endosomal trafficking, increased inflammation, and mitochondrial dysfunction. This review is to update the recent discoveries in genetics of ALS, which may provide insight information to help us better understanding of the disease neuropathogenesis.
Chen et al. teaches that there are several genes in ALS are known to cause many other neurodegenerative diseases. In addition, there is a clinical and pathological overlap between ALS and FTLD. A number of autosomal-dominant genes have been described as primarily cause ALS or FTD such as VCP, and TARDBP. The presence of two neurodegenerative phenotypes within the same family and even within the same individual naturally raises question about the genetic and environmental interaction on the disease initiation.
ALS has no definitive diagnostic test and it is diagnosed clinically in most cases. There is no cure for ALS, although the only FDA approved drug Riluzole may increase certain ALS patient survival by 3 months.

 Considerable progress has been made in comprehending the genetics of ALS in the past decade. Interestingly, recent studies have demonstrated that ALS may be a multisystem neurodegenerative disease in which brain and brain stem are also affected.
Hopefully, the use of the deep sequencing techniques, transgenic animal models, retrograde studies on available data and prospective design of future studies, may help broaden our vision in understanding the ALS genetics and pathogenesis. Strategic approach based on new ALS genes and drug trials on animal models should enable us to uncover new treatment modalities. It is difficult to predict the future outcome in ALS research, but the identification of novel genes, gene modifiers and the different molecular pathways caused by the aberrant genes, might advance our research in this area.  (See the entire document especially abstract and conclusion).

Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. See also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The purpose of the written description requirement] is to ensure that the scope of the right to exclude, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . . . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
In written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.   However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628